PER CURIAM.
Order (145 N. Y. Supp. 820) reversed, with $10 costs and disbursements, and motion to vacate the injunction denied, with $10 costs, with leave to renew at Special' Term the motion to vacate the injunction, in case plaintiff neglects to proceed with due diligence to the trial of the action. Held, that there is sufficient doubt as to the law and facts involved, respecting the right of the defendant to-lay its pipes as proposed, to require the reinstatement of the preliminary injunction until the hearing and determination of the action. S'eo, also, 145 N. Y. Supp. 1149.
ROBSON, J„ dissents, and votes for affirmance. LAMBERT, J., not sitting.